Per Curiam.
This writ of error brings before ns for review a judgment of the Supreme Court affirming a judgment of the First Dis*732trict Court of Jersey City based upon the verdict of a jury in favor of the plaintiff below, and against the defendant, now plaintiff in error. The action was brought to recover damages for personal injuries sustained by the plaintiff below, through being run down in the street by an automobile driven by defendant below.
The Supreme Court held that the questions of the negligence of the defendant and of the contributory negligence of the plaintiff were properly submitted to the jury, and that the motions made for a nonsuit and for a direction of a verdict in favor of the defendant were properly refused.
We agree with the view of the Supreme Court, and the judgment should therefore be affirmed.
For affirmance—The Chancellor, Chiee Justice, Trenohard, Parker, Bergen, Minturn, Kalisch, Bogert, Vredenburgh, Vroom, Congdon, White, Treacy, JJ. 13.
For reversal—None.